Citation Nr: 1036630	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-31 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a perforated 
right ear drum, including hearing loss.  


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from August 1968 to 
August 1971.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied a claim for 
service connection for a ruptured right ear drum with hearing 
loss.  

In August 2010, the Veteran testified before the undersigned at a 
Board hearing in Washington D.C.  A copy of the transcript has 
been associated with the file.  

At the hearing, as well as in an August 2010 
communication, the Veteran's representative raised claims 
of service connection for tinnitus, Ménière's disease, an 
increased rating for the right shoulder, and an increased 
rating for the right ankle.  These matters have not been 
adjudicated and are referred to the agency of original 
jurisdiction for appropriate action.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a perforated right 
ear drum and residuals are related to active military service.  


CONCLUSION OF LAW

A perforated right ear drum was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied for the Veteran's claim for service connection, the 
Board concludes that the law does not preclude it from 
adjudicating the Veteran's claims.  The Board is taking action 
favorable to the Veteran by granting service connection for a 
right perforated ear drum and residuals.  A decision at this 
point poses no risk of prejudice to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The agency of original 
jurisdiction (AOJ) will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  See, Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of the Veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(2010) (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  See, Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  

When the claim is in equipoise, the reasonable doubt rule is for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

In February 2005, the Veteran filed a claim through his 
representative at the time for a right ruptured ear drum with 
decreased hearing loss of the right ear.  

At enlistment in May 1968, the Veteran was given an audiogram 
which was within normal limits.  The Veteran reported ear, nose 
or throat trouble and the physician explained that he had wax in 
his ear which was not considered disabling.  

In September 1968, a service treatment record shows that the 
Veteran reported earaches and was diagnosed with right ear 
otitis.  In September 1970, the Veteran complained of hearing 
trouble in the right ear.  Physical examination showed he had a 
lot of wax.  He received an injection to clear it out.  In 
October, he complained of pain in the right ear external canal.  
There was a greenish membrane film around the tympanic membrane; 
the impression was external otitis.  

At the Veteran's August 1971 separation examination, it was noted 
that the Veteran had chronic otitis media which purulent and 
caused bulging.  Hearing measurements were as follows for the 
right ear:  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
N/A
25

A September 1971 Latrobe hospital record shows that the Veteran 
was admitted for acute cholecystitis.  This record also addressed 
the Veteran's purulent otitis in the right ear (he also had 
follicular tonsillitis on the right side only).  The inside of 
the right ear could not be seen because of foul-smelling 
discharge.  The left drum was intact.  The Veteran mentioned that 
several weeks ago he was struck behind the right ear in a ball 
game and had discharge from his right ear ever since.  He had no 
recent change in hearing, although it was perhaps slightly 
decreased in the right ear.  It was noted the Veteran had just 
been discharged from the service and that he suffered the mastoid 
injury while in service.  

In a January 1972 claim, the Veteran explained "he would like to 
have his ear taken care of."  He said a doctor told him his ear 
should be treated as soon as possible.  He referred to the 
Latrobe medical records which addressed the ear.  

In a March 1972 VA examination for the ear, nose and throat, the 
Veteran stated that his right ear had a lot of discharge.  He 
said his right ear had been discharging constantly since August 
1971; his nose and throat was ok.  His ear trouble started in 
mid-August 1971.  

The ear canal on the left was normal.  The right canal contained 
mucus and pus.  The ear drum had a posterior perforation.  He was 
diagnosed with chronic suppurative otitis media in the right ear.  

An audiology examination was done in May 1972.  Hearing 
measurements were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
30

Speech discrimination was 100 percent in the right ear.  

In an August 1972 VA record, the Veteran reported a history of 
decreased hearing in the right ear; he formerly had a draining 
ear.  He was admitted for a myringotomy and the insertion of a 
tube into the right ear.  The surgery was completed.  An 
examination revealed severe retraction and no fluid.  The final 
diagnosis was chronic right otitis media.  

In October 1972, the Veteran underwent the following operation 
due to his past diagnosis of a right perforation of the tympanic 
membrane: Right type III tympanoplasty with mastiodectomy & incus 
transportation; left myringotomy.  The Veteran stated that in May 
1971 he sustained a traumatic perforation of the right tympanic 
membrane after being exposed to a "gunblast" in Vietnam.  He 
related his past medical history with regard to his right ear.  
Upon audiologic evaluation, the right ear disclosed normal bone 
conduction with a mild conductive hearing loss (the left ear was 
normal).  Temporal bone x-rays disclosed evidence compatible with 
chronic inflammatory disease of the right ear.  The Veteran had 
the operation and was discharged in good condition; he was to be 
followed at the ENT clinic.  

In a November 1972 VA ear, nose and throat follow up record, the 
Veteran stated that his hearing was decreased.  An audiogram was 
taken and it showed slight improvement in hearing since the past 
October audiogram.  Hearing measurements (bone conduction) were 
as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
5

Speech discrimination was 100 percent in the right ear.  A 
consultation report showed that the same results in the left ear, 
but a slight elevation for the right ear or mild conductive loss 
in the right ear.  

In May 1982, the Veteran received another VA examination.  The 
examination was completed by an ear, nose and throat doctor.  The 
Veteran's history was noted.  The Veteran characterized his past 
myringotomy as not successful.  He had continuous purulent 
discharge, ringing, and impaired hearing.  The right ear drum was 
noted to be scarred and perforated, with foul smelling odor 
drainage.  Hearing loss was noted.  The diagnosis was chronic 
otitis media with impaired hearing and chronic mastoiditis of the 
right ear.  

An X-ray from the same month confirmed right chronic mastoiditis.  
A 
VA audiogram in June 1982 showed "essentially normal hearing 
bilaterally."  

In November 2003, the Veteran went to a state vocational 
rehabilitation center for audiology.  The diagnosis was mild to 
moderate mid-frequency and severe high frequency hearing loss in 
the right ear.  A state ontological examination from the same 
month was completed by a doctor.  The doctor found a grafted ear 
drum of the right ear upon examination.  The Veteran stated he 
noticed a decrease in hearing (right greater than the left) since 
1969.  The Veteran mentioned being exposed to acoustic trauma 
during service.  The doctor diagnosed inner ear hearing loss.  
The pathology included cochlear degeneration bilaterally and 
trauma to the right ear.  The causes were unknown as to the inner 
ear on the right, but in-service acoustic trauma caused the 
perforated ear drum; this was a permanent condition.  The doctor 
noted the Veteran had middle right ear reconstruction with a 
"good" result.  There was no conductive hearing loss of the 
right ear, but there was sensorineural hearing loss.  The right 
ear was worse than the left.  

A March 2008 state ontological examination showed the type of 
hearing loss as both sensorineural and mixed.  The pathology 
included cochlear degeneration and chronic otitis media.  Causes 
included chronic otitis media, past acoustic trauma and 
presbycusis (loss of hearing with age).  The right ear had 
moderate to severe mixed hearing loss; speech discrimination was 
100 percent.  An August 2010 private audiology examination showed 
essentially the same result.  

The Board finds that service connection for a perforated right 
ear drum is warranted.  In coming to this conclusion, the Board 
relies on the service treatment records, the September 1971 
Latrobe hospital record showing treatment for right ear otitis 
media right after service and the March 1972 VA examination 
showing a right perforated ear drum.  The ear complaints were 
continuous since service.  The records as a whole show a chronic 
perforated right ear drum disability and residuals; service 
connection is granted.  38 C.F.R. § 3.303.  The degree of right 
ear hearing loss attributable to the perforated right ear drum is 
a rating matter to be effectuated by the agency of original 
jurisdiction.  






ORDER

Service connection for residuals of a perforated right ear drum 
is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


